DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on February 17, 2022, has been received and made of record. In response to the Non-Final Office Action dated December 29, 2021, claims 1-4 and 9-14 have been amended and claims 15-20 have been newly added.

Response to Arguments
Regarding the 35 U.S.C. 112 rejections of claims 1-13, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejections of claims 1-13 are withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 14, Applicant has amended the claim to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 14 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “communication interface mounted on the support” (claim 4) must be shown or the feature(s) canceled from the claim(s).  Also, the device of claim 14 recites “a camera” (line 4) and then further recites “the camera of the device being movable” (line 10), the camera as recited must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-13 and 15, the independent claim, from which claims 2-13 and 15 depend and inherit all limitations therefrom, recites a device in which elements may or may not be part of the structural device by use of the term “and/or”, i.e., “a projector configured to project, and/or a second mirror configured to reflect, a second image on the work area, the projector and/or the second mirror being mounted on the support” (see lines 7-9 of claim 1, bolding added for emphasis).  However, the disclosure, as originally filed, does not teach, disclose or provide support for a device in which elements are employable in that device in all of the combinations and alternatives presented. In light of this, the claims fail to comply with the written description requirement.
Regarding claims 14 and 16-20, the independent claim, from which claims 16-20 depend and inherit all limitations therefrom, recites a device in which functions may or may not be performed by the structural device by use of the term “or”, i.e., “capturing a first image and projecting or reflecting a second image” (see lines 1-2 of claim 14, bolding added for emphasis).  However, based on the elements recited in independent claim 14, with particular note to the device having both projector and mirror elements as functionally recited, as well as having a moveable camera, the disclosure, as originally filed, does not teach, disclose or provide support for a device in which elements are employable in that device in all of the combinations and alternatives presented. In light of this, the claims fail to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13 and 15, the independent claim, from which claims 2-13 and 15 depend and inherit all limitations therefrom, recites “[a] device configured to support a multimedia device configured to capture a first image and to project or reflect a second image, the device comprising:” (see lines 1-2 of claim 1).  It is unclear from the language as currently presented if the claimed device is configured to 1) “support a multimedia device configured to capture a first image”,  and the claimed device is configured to 2) “to project or reflect a second image”, OR if the claimed device is configured to only “support a multimedia device configured to capture a first image and to project or reflect a second image” (with the multimedia device being configured to capture a first image and to project or reflect a second image).  In light of language as currently presented, one of ordinary skill in the art would not be on full and fair notice regarding the metes and bounds of the claim(s).  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13 and 15, the independent claim, from which claims 2-13 and 15 depend and inherit all limitations therefrom, recites “a projector configured to project, and/or a second mirror configured to reflect, a second image on the work area, the projector and/or the second mirror being mounted on the support” (see lines 7-9 of claim 1, bolding added for emphasis).  It is unclear from the language as currently presented what the specific structure of the device being claimed is, presenting possible configurations that may not be supported by the disclosure.  The first instance of “and/or” followed by the second instance of “and/or” present four possible combinations: 1) “and” then “and”, 2) “and” then “or”, 3) “or” then “and”, 4) “or” then “or”.  Instances 2), 3) and 4) present indefinite structural configurations wherein one of ordinary skill in the art would not be on full and fair notice regarding the metes and bounds of the claim(s).   Instance 2) brings doubt to which elements are mounted to the support in question, Instance 3) brings doubt to which functions are actually occurring (as both should occur together, project and reflect).  Instance 4) brings doubt to which functions are actually occurring (as both should occur together, project and reflect) and brings doubt to which elements are mounted to the support in question.  It appears as if Applicant may be attempting to claim multiple embodiments within the same claim while not maintaining a single inventive concept; however, the current and/or method creates optional structure and functionality (some of which may not be supported by the original disclosure under 35 U.S.C. 112(a), with this situation becoming ripe for address upon the claimed subject matter being distinctly claimed).  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim, as currently written, is directed to “an optical axis of the camera”, which is separate and distinct part/feature of a device (multimedia device) that is separate and distinct from the device being claimed.  In light of language as currently presented, one of ordinary skill in the art would not be on full and fair notice regarding the metes and bounds of the claim. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim, as currently written, is directed to “an optical axis of the projector” or “the second mirror is inclined”.  However, based on claim 1 from which claim 3 depends, the mounting of said elements is in question (see the 35 U.S.C. 112(b) rejection to claims 1-13 and 15, supra).  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim, as currently written, recites “the first mirror is unitary to the support.” However, based on claim 1 from which claim 6 depends, “the first mirror being movable”, making this option incongruent.  Further, the camera (part/feature of multimedia device) is an element that is separate and distinct from the claimed device.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim, as currently written, is directed to “the projector” or “the second mirror”.  However, based on claim 1 from which claim 3 depends, the mounting and/or existence of said elements is in question (see the 35 U.S.C. 112(b) rejection to claims 1-13 and 15, supra).  In light of this, one of ordinary skill in the art would not be on full and fair notice regarding the metes and bounds of the claim. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim, as currently written, is directed to multiple possible structural configurations, “the camera or the first mirror” “the projector or the second mirror”.  However, based on claim 1 from which claim 3 depends, the mounting and/or existence of said elements is in question (see the 35 U.S.C. 112(b) rejection to claims 1-13 and 15, supra).  Further, in light of these combinations, one of ordinary skill in the art would not be on full and fair notice regarding the metes and bounds of the claim. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim, as currently written, is directed to “the first image”.  However, the claim, as currently written, is directed to a non-structural element of the recited device (the image is not a structural element of the device).  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 16-20, the independent claim, from which claims 16-20 depend and inherit all limitations therefrom, recites “a projector configured to project a second image on the work area and/or a mirror configured to reflect a second image on the work area, the projector and/or the mirror being mounted on the support” (see lines 6-8 of claim 14, bolding added for emphasis).  It is unclear from the language as currently presented what the specific structure of the device being claimed is, presenting possible configurations that may not be supported by the disclosure.  The first instance of “and/or” followed by the second instance of “and/or” present four possible combinations: 1) “and” then “and”, 2) “and” then “or”, 3) “or” then “and”, 4) “or” then “or”.  Instances 2), 3) and 4) present indefinite structural configurations wherein one of ordinary skill in the art would not be on full and fair notice regarding the metes and bounds of the claim(s).   Instance 2) brings doubt to which elements are mounted to the support in question, Instance 3) brings doubt to which functions are actually occurring (as both should occur together, project and reflect).  Instance 4) brings doubt to which functions are actually occurring (as both should occur together, project and reflect) and brings doubt to which elements are mounted to the support in question.  It appears as if Applicant may be attempting to claim multiple embodiments within the same claim while not maintaining a single inventive concept; however, the current and/or method creates optional structure and functionality (some of which may not be supported by the original disclosure under 35 U.S.C. 112(a), with this situation becoming ripe for address upon the claimed subject matter being distinctly claimed).  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 10 and 11, the claims are directed to “the first image”, which is not a structural feature of the claimed device. Therefore, the device is not further limited.
Regarding claims 12 and 13, the claims are directed to “the work area”, which is not a structural feature of the claimed device. Therefore, the device is not further limited.
Regarding claims 15 and 16, the claims are directed to “the multimedia device”, which is not a structural feature of the claimed device. Therefore, the device is not further limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697